Per Curiam.

Upon this record it may be properly concluded that the accident which occurred when respondent’s automobile veered to the wrong side of the road was causally related to respondent’s drowsy condition and that, sufficiently in advance of the accident to stop, respondent realized that he was in a state of drowsiness or in danger of dozing. That, we think, is a sufficient basis for an administrative determination that respondent had operated his automobile “ in a manner showing a reckless disregard for life or property of others * * *.” (Vehicle and Traffic Law, § 71, subd. 3, par. [e]; Matter of Cohn v. Fletcher, 297 N. Y. 851.) The order of the Appellate Division should be reversed and the determination of the Commissioner of Motor Vehicles reinstated, with costs in this court and in the Appellate Division.
Lewis, Ch. J., Conway, Desmond, Dye, Fuld and Froessel, JJ., concur.
Order reversed, etc.